Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-20) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-20) US Patent 11/019,451 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 11/019,451  B2 with obvious wording variations. Take an example of comparing claim (1)  of pending application and claim (1)  of US Patent 11/019,451 B2:
Pending Application (17/324,290)
US Patent 11/019,451 B2 
1. A method comprising:
storing, by a backend computing device, (i) a user profile of a plurality of user profiles, the user profile comprising contact information associated with a first device, and (ii) an organization profile associated with a second device having a broadcastable unique identifier associated therewith;
associating, by the backend computing device, the broadcastable unique identifier with the first device, the broadcastable unique identifier being wirelessly broadcastable, by the second device, within a local area around the second device such that detection of the broadcastable unique identifier indicates that the first device is within the local area around the second device;
creating, by the backend computing device, a digital asset comprising the broadcastable unique identifier; and
transmitting, by the backend computing device, the digital asset to the first device such that the first device is able to identify the second device by matching a broadcasted identifier to the broadcastable unique identifier, thereby facilitating a physical meeting between a first user of the first device and a second user of the second device.
 
1. A method comprising: storing, by a backend computing device, (i) an applicant profile of a plurality of applicant profiles, the applicant profile comprising contact information associated with a first device, and (ii) an organization profile of a plurality of organization profiles, the organization profile being associated with a second device having a broadcastable unique identifier associated therewith; identifying, by the backend computing device, similarities between the applicant profile and the organization profile based on a comparison of the applicant profile to the organization profile; responsive to identifying the similarities between the applicant profile and the organization profile, associating, by the backend computing device, the broadcastable unique identifier with the first device, the broadcastable unique identifier being wirelessly broadcastable, by the second device, within a local area around the second device such that detection of the broadcastable unique identifier indicates that the first device is within the local area around the second device; creating, by the backend computing device, a digital asset comprising the broadcastable unique identifier; and transmitting, by the backend computing device, the digital asset to the first device such that the first device is able to identify the second device by matching a broadcasted identifier to the broadcastable unique identifier, thereby facilitating a physical meeting between a first user of the first device and a second user of the second device.


The claims of the application (17324490) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 11/019,451  B2. Specifically, application 17324490 discloses a  “storing, by a backend computing device, (i) a user profile of a plurality of user profiles, the user profile comprising contact information associated with a first device”  and “associating, by the backend computing device, the broadcastable unique identifier with the first device” whereas US Patent 11/019,451  B2 claims include “storing, by a backend computing device, (i) an applicant profile of a plurality of applicant profiles, the applicant profile comprising contact information associated with a first device,”, “associating, by the backend computing device, the broadcastable unique identifier with the first device, the broadcastable unique identifier being wirelessly broadcastable” and “identifying, by the backend computing device, similarities between the applicant profile and the organization profile based on a comparison of the applicant profile to the organization profile; responsive to identifying the similarities between the applicant profile and the organization profile”.  The invention of 17324490 is entirely encompassed in the invention of US Patent 11/019,451  B2, whereas, pending application 17324490 is broader and omits the “ identifying, by the backend computing device, similarities between the applicant profile and the organization profile ”. Instead, pending application 17324490 discloses “associating, by the backend computing device” which is broader.   Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the teachings US Patent 11/019,451 B2 with that of pending patent application 17324490 whereby disclosing the obvious nature of the backend server to identify and compute similarities between the various profiles would be expected by one of ordinary skill in the art of invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643